                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

KALISHA HILL, M.D.,                              )
                                                 )
             Plaintiff,                          )
                                                 )
      v.                                         )    18 C 0881
                                                 )
CONSULTANTS IN PATHOLOGY, S.C.,                  )    Judge John Z. Lee
and PATHOLOGY CONSULTANTS, INC,                  )
                                                 )
             Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Kalisha Hill (“Hill”) filed this lawsuit against her former employer,

Consultants in Pathology, S.C. (“CIP”), as well as another company, Pathology

Consultants, Inc. (“PCI”), after CIP summarily fired her.            Hill alleges race

discrimination (Count 1) and retaliation (Count 2) in violation of 42 U.S.C. § 1981

and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

      PCI has filed a motion to dismiss for lack of personal jurisdiction pursuant to

Federal Rule of Civil Procedure (“Rule”) 12(b)(2) and for failure to state a claim

pursuant to Rule 12(b)(6). CIP has filed a motion to dismiss and compel arbitration

pursuant to Rule 12(b)(3), or, in the alternative, to dismiss pursuant to Rule 12(b)(6).

For the reasons provided, the Court grants PCI’s motion to dismiss [8] and grants in

part and denies in part CIP’s motion [11].
                                     Background1

       Hill began working for CIP in 2003.           CIP is a group of board-certified

pathologists, who provide pathology services to hospitals in Illinois and Indiana.

Compl. ¶¶ 3, 8, ECF No. 1.

       On January 1, 2009, Hill entered into a new written employment agreement

with CIP, the “Shareholder Employment Agreement.” Id. ¶ 5; see also Pl.’s Ex. A,

ECF No. 4.2 The Agreement set forth the terms of Hill’s employment and contained

an arbitration clause:

       21. Arbitration. Any controversy or claim arising out of or relating to
       this Agreement, or breach thereof, shall be settled by arbitration in
       accordance with the dispute resolution procedures of the American
       Health Lawyers Association, and the judgment on the award rendered
       may be entered in any court having jurisdiction thereof. Such
       arbitration shall take place in La Porte County, Indiana or such other
       location as agreed upon by the parties.

Pl.’s Ex. A ¶ 21.

       In the fall of 2014, CIP began taking actions that Hill believed violated the

Agreement and were discriminatory and retaliatory in nature. Compl. ¶¶ 15, 48–53,

55–60. First, CIP forced Hill to accept a reassignment away from her hospital of

choice. Id. ¶ 15–17. Hill alleges that the President of CIP, Mark Fritsch (“Fritsch”),




1      When reviewing a motion to dismiss, the Court assumes the alleged facts in the
complaint are true and draws all possible inferences in favor of Plaintiff. See Tamayo v.
Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

2       Hill refers to the Shareholder Employment Agreement in her complaint, but she filed
it as a separate docket entry. Pl.’s Ex. A, ECF No. 4. The Court may consider this document,
which is both central to her claims and referenced in the complaint. Williamson v. Curran,
714 F.3d 432, 435–36 (7th Cir. 2013).



                                             2
ordered the forced reassignment to “accommodate the preference of a less

experienced, non-African American” male pathologist.               Id. ¶ 17.     Second, CIP

demanded that Hill turn over income she received from taking a supplemental

position as the Chief Medical Officer at her new hospital. Id. ¶¶ 22–25, 28–29. Hill

contends that no non-African American employees were required to turn over income

from outside employment. Id. ¶¶ 21, 30. After Hill voiced her objections to these

decisions, CIP terminated her employment. Id. ¶¶ 15, 26–32.

       On February 2, 2018, Hill filed suit against CIP, as well as PCI, characterizing

the two companies as a single entity that “provides pathology services in central and

northwest Indiana and the Chicago metropolitan area in Illinois.” Compl. ¶ 3. In its

motion to dismiss, PCI contends that Hill has failed to allege that it does any business

in Illinois or that it took any action with respect to her termination. Def. PCI’s Mot.

Dismiss, ECF No. 8.3

       CIP also has moved to dismiss, arguing that the Court should compel the

parties to arbitrate their dispute under the Shareholder Employment Agreement’s

mandatory arbitration clause.         Def. CIP’s Mot. Dismiss, ECF No. 11.              In the

alternative, CIP argues, the Court should dismiss Hill’s Title VII claims for her

failure to exhaust them administratively. Id.




3       To date, Hill has not responded to PCI’s motion [8]. The Court could therefore, in its
discretion, dismiss Hill’s claims against PCI without analyzing the merits of PCI’s motion.
See Woody v. Illinois, No. 10 C 50017, 2013 WL 4945226, at *2 (N.D. Ill. Sept. 10, 2013) (citing
Cty. of McHenry v. Ins. Co. of the West, 438 F.3d 813, 818 (7th Cir. 2006)); see also Lekas v.
Briley, 405 F.3d 602, 614–15 (7th Cir. 2005). Here, in the interest of completeness, the Court
chooses to address the motion on its merits.



                                               3
                                          Discussion

I.     PCI’s Motion to Dismiss

       A.      Personal Jurisdiction

               1.       Legal Standard

       The plaintiff has the burden of demonstrating personal jurisdiction over the

defendant. Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782

(7th Cir. 2003). That burden, in a case in which a court rules on the motion to dismiss

based solely on the submission of written materials, is to “make out a prima facie case

of personal jurisdiction.” Id. (quoting Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th

Cir. 2002)). The court should resolve all factual disputes in the plaintiff’s favor. Id.

Importantly,        however,   “[w]here   factual   assertions amount only      to   vague

generalizations or unsupported allegations, they are not enough to support personal

jurisdiction.” Richter v. INSTAR Enters. Int’l, Inc., 594 F. Supp. 2d 1000, 1016 n.6

(N.D. Ill. 2009); see also In re Testosterone Replacement Therapy Prod. Liab. Litig.

Coordinated Pretrial Proceedings, 136 F. Supp. 3d 968, 972–73 (N.D. Ill. 2015).

       Because this Court is exercising federal-question jurisdiction, it has personal

jurisdiction over PCI if either federal law or Illinois law (the state in which this Court

sits) authorizes service of process. Mobile Anesthesiologists Chi., LLC v. Anesthesia

Assocs. of Houston Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010). Neither Title

VII nor § 1981 authorize nationwide service of process, see 42 U.S.C. §§ 1981, 2000e-

5(f)(3), so personal jurisdiction in this case is governed by the law of Illinois.




                                               4
      Illinois law permits courts to exercise personal jurisdiction to the full extent

permitted by the Due Process Clause of the Fourteenth Amendment. See 735 Ill.

Comp. Stat. 5/2-209(c); Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir. 2010). As

such, “[t]he key question” in reviewing PCI’s motion to dismiss for lack of personal

jurisdiction is whether PCI has “sufficient ‘minimum contacts’ with Illinois such that

the maintenance of the suit ‘does not offend traditional notions of fair play and

substantial justice.’”   Tamburo, 601 F.3d at 700–01 (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)). “Stated differently, each defendant must have

purposely established minimum contacts with the forum state such that he or she

‘should reasonably anticipate being haled into court’ there.” Id. at 701 (quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)).         In conducting the

“minimum contacts” analysis, the Court must focus on “contacts that the defendant

himself creates with the forum State,” not the contacts between the forum and the

plaintiff. Walden v. Fiore, 134 S. Ct. 1115, 1122 (2014) (internal quotation marks and

emphasis omitted).

             2.      Analysis

      PCI contends that it is an Indiana corporation not registered to do business in

Illinois, and that Hill’s complaint contains “absolutely no allegations” that PCI took

“any steps to purposely avail itself of the privilege of doing business” in the state.

Mem. Supp. Def. PCI’s Mot. Dismiss at 5, ECF No. 9. Further, PCI argues, the

complaint contains no allegations that it engaged in any conduct—much less

wrongful conduct—in Illinois.




                                          5
       The Court concludes that Hill’s allegations concerning PCI are sufficient to

establish a prima facie case of personal jurisdiction over it. Hill’s complaint alleges

that PCI and CIP are a “single-specialty group practice of 23 board certified

pathologist[s]” that provide “pathology services in central and northwest Indiana and

the Chicago metropolitan area in Illinois.” Compl. ¶ 3. This statement, which the

Court must take as true, see Purdue Research Found., 338 F.3d at 782, alleges that

PCI, together with CIP, conducts a regular pathology business in both Indiana and

Illinois. And personal jurisdiction is appropriate when a defendant has “purposefully

availed himself of the privilege of conducting business” in the forum state. Tamburo,

601 F.3d at 702. PCI has submitted no evidence contradicting the notion that it has

“purposefully availed” itself of the privilege of conducting a pathology business in

Illinois, id., so there is no genuine dispute of fact for the Court to resolve concerning

personal jurisdiction.4 See Purdue Research Found., 338 F.3d at 782–83.

       B.      Failure to State a Claim

               1.     Legal Standard

       To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550




4       The Court notes that PCI did at least attempt to refute Hill’s allegations with
evidence; however, its efforts fail for two reasons. First, although PCI’s motion refers to
evidence that it is incorporated in Indiana and that CIP is registered to do business in Illinois,
it failed to attach that evidence as exhibits to its motion. See Mem. Supp. Def. PCI’s Mot.
Dismiss at 2 n.1, 2 n.2, 5. Second, even if the Court were to take judicial notice of those
documents, neither would support PCI’s argument. CIP’s corporate status in Illinois is
irrelevant to PCI’s affiliation with the state. Further, the mere fact that PCI is incorporated
in Indiana does not foreclose it from doing business in Illinois.



                                                6
U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Additionally, when considering motions to dismiss, the Court accepts “all well-

pleaded factual allegations as true and view[s] them in the light most favorable to the

plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013) (citing

Luevano v. Wal–Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013)). At the same

time, “allegations in the form of legal conclusions are insufficient to survive a Rule

12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th

Cir. 2012) (citing Iqbal, 556 U.S. at 678). As such, “[t]hreadbare recitals of the

elements of the cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.

             2.     Analysis

      PCI moves in the alternative for the claims against it to be dismissed under

Federal Rule of Civil Procedure 12(b)(6).       PCI correctly points out that Hill’s

complaint contains only one sentence pertaining to it—the sentence identifying PCI

together with CIP as a group practice of pathologists. See Compl. ¶ 3. The remainder

of Hill’s complaint clearly identifies CIP—and not PCI—as her employer and the

party responsible for the unfavorable employment decisions she faced. See, e.g.,

Compl. ¶¶ 5 (Hill and CIP entered into a written contract for employment), 15 (CIP’s

President demanded that Hill accept a reassignment), 25 (CIP’s President demanded

Hill turn over outside income), 52 (CIP made the decision to summarily terminate




                                           7
Hill), 59 (same). Other than a single sentence identifying PCI, it is simply missing

from Hill’s complaint.

      Without identifying any actions taken by PCI, Hill has not stated a plausible

claim for relief against it under Title VII, § 1981, or any other law. See Ashcroft, 556

U.S. at 678. Even if she intends to argue that PCI should be vicariously liable for the

actions of CIP, she has set forth no facts that would support any basis for doing so.

See id. Hill’s allegations against PCI do not meet even the low threshold of Rule 8,

which requires a complaint to set forth a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Hill has not

given PCI “fair notice of what the . . . claim is and the grounds upon which it rests,”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)), and

therefore the Court grants PCI’s motion to dismiss.

II.   CIP’s Motion to Dismiss / Compel Arbitration

      A.     Legal Standard

      The Federal Arbitration Act (“FAA”) mandates that courts enforce valid,

written arbitration agreements. Tinder v. Pinkerton Sec., 305 F.3d 728, 733 (7th Cir.

2002) (citing 9 U.S.C. § 2).    This mandate reflects a federal policy that places

arbitration agreements on equal footing with all other contracts. Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006). “Arbitration is favored and

should be ordered unless it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute.” Exelon

Generation Co., LLC v. Local 15, Int’l Bhd. of Elec. Workers, AFL-CIO, 540 F.3d 640,




                                           8
646 (7th Cir. 2008) (internal quotations omitted). “The presumption of arbitrability

is particularly applicable where the arbitration provision is broad.” Id.

      Once a court is satisfied that an agreement to arbitrate exists and that the

claim at issue is arbitrable under the agreement, the FAA instructs the court to stay

proceedings on issues subject to arbitration and provides a mechanism for parties to

request that the court compel arbitration pursuant to the agreement. 9 U.S.C. §§ 3–

4; see also Tinder, 305 F.3d at 733.

      B.     Analysis

      CIP argues that the arbitration clause found in the Shareholder Employment

Agreement requires Hill to pursue her claims against it exclusively through

arbitration. Hill does not argue that the Agreement or its arbitration clause is

invalid, so the only question before the Court is whether the clause covers Hill’s

claims against CIP.     This question is a matter of Illinois contract law, which

recognizes that “the objective in interpreting a contract is to ascertain and give effect

to the intent of the parties,” focusing in particular on the language used in the

contract. Gore v. Alltel Comm’cns, LLC, 666 F.3d 1027, 1033 (7th Cir. 2012) (quoting

Carey v. Richards Bldg. Supply Co., 856 N.E.2d 24, 27 (Ill. App. Ct. 2012)).

      CIP argues that the clause must cover Hill’s claims of racial discrimination

and retaliation, as courts generally agree that discrimination claims may be subject

to mandatory pre-dispute arbitration agreements.             It points to Gilmer v.

Interstate/Johnson Lane Corp., in which the Supreme Court held that claims under

the Age Discrimination and Enforcement Act (“ADEA”) could be subject to a pre-




                                           9
dispute arbitration agreement. See 500 U.S. 20, 35 (1991). In Gilmer, the Supreme

Court made clear that the burden is on the party opposing arbitration to show that

Congress intended to preclude waiver of a judicial forum for statutory claims. See 500

U.S. at 26; see also Koveleskie v. SBC Capital Markets, Inc., 167 F.3d 361, 364 (7th

Cir. 1999). The Supreme Court has since reaffirmed the enforceability of mandatory

arbitration for claims brought under the ADEA. See 14 Penn Plaza LLC v. Pyett, 556

U.S. 247, 257 (2009). And the Seventh Circuit has expanded the scope of Gilmer to

include other statutory discrimination claims, including claims under Title VII. See

Koveleskie, 167 F.3d at 364–65. This Court, following the logic of Koveleskie, has

concluded that § 1981 claims are also arbitrable. See McCaskill v. SCI Mgmt. Corp.,

No. 00 C 1543, 2000 WL 875396, at *3 (N.D. Ill. June 22, 2000), reversed on other

grounds, 298 F.3d 677 (7th Cir. 2002); Shaw v. DLJ Pershing, 78 F. Supp. 2d 781,

781–82 (N.D. Ill. 1999); see also Williams v. Katten, Muchin & Zavis, 837 F. Supp.

1430, 1436–37 (N.D. Ill. 1993) (holding pre-Koveleskie that § 1981 does not preclude

mandatory arbitration).

      Hill counters, however, that even if Title VII and § 1981 claims may generally

be subject to arbitration, the arbitration clause at issue in this case does not cover

them. Her argument rests on an analogy to cases involving collective-bargaining

agreements. In that context, the Supreme Court has held that an arbitration clause

will be read to enforce arbitration as to statutory claims (as opposed to claims arising

out of the collective-bargaining agreement) only if the clause “clearly and

unmistakably requires union members to arbitrate” such claims. 14 Penn Plaza, 556




                                          10
U.S. at 274; Wright v. Universal Mar. Serv. Corp., 525 U.S. 70, 79–80 (1998); see Vega

v. New Forest Home Cemetery, LLC, 856 F.3d 1130, 1134 (7th Cir. 2017). Hill argues

that the same standard applies to the arbitration clause in the Shareholder

Employment Agreement, even though it is not a collective-bargaining agreement.

Because her arbitration clause is worded broadly and does not clearly identify any

statutory claims, Hill contends she is not required to arbitrate her Title VII and

§ 1981 claims against CIP.

      The Court finds Hill’s argument unpersuasive. The Supreme Court in Wright

explained that the “clear and unmistakable” standard does not apply to “an

individual’s waiver of his own rights, rather than a union’s waiver of the rights of

represented employees.” 525 U.S. at 80–81; see also Del Valle v. Bond Capital, Ltd.,

No. 08 C 646, 2008 WL 4874194, at *2 (N.D. Ill. June 26, 2008). Since then, courts in

the Seventh Circuit have read broadly worded arbitration clauses to cover

discrimination claims. See, e.g., Johnson v. Orkin, LLC, 928 F. Supp. 2d 989, 994,

1005 (N.D. Ill. 2013) (arbitration clause covering “any disputes regarding or arising

from [plaintiff’s] employment” applied to Title VII claim); Gagliano v. Cytrade Fin.,

LLC, No. 09-4185, 2009 WL 3366975, at *3 (N.D. Ill. Oct. 16, 2009) (clause covering

controversies “arising out of, or relating to” employment agreement applied to Title

VII claim); Del Valle, 2008 WL 4874194, at *2 (broad arbitration clause encompassed

claim under Fair Labor Standards Act).

      What is more, there is good reason to treat collective-bargaining agreements

differently from individually negotiated employment contracts. As the Supreme




                                         11
Court explained in Gilmer, employees who are subject to collective-bargaining

agreements are represented by their unions and thus have no personal involvement

in the negotiation of their employment contracts. 500 U.S. at 35; see Wright, 525 U.S.

at 80–81; Del Valle, 2008 WL 4874194, at *2. In contrast, as CIP points out, Hill

negotiated her employment contract herself and could have sought to change or

remove the arbitration clause.

       As a final note, “the Seventh Circuit has held that a contract clause that deals

with controversies ‘arising out of or relating to’ an employment agreement picks up

claims of employment discrimination.” Gagliano, 2009 WL 3366975, at *3 (citing

Oblix, Inc. v. Winiecki, 374 F.3d 488, 490 (7th Cir. 2004)).                 The Shareholder

Employment Agreement uses identical language. Thus Hill’s Title VII and § 1981

claims are subject to mandatory arbitration.5

                                         Conclusion

       For the reasons stated herein, Defendant PCI’s motion to dismiss for failure to

state a claim [8] is granted. Hill’s claims against PCI are hereby dismissed without

prejudice. Hill has fourteen days to file an amended complaint as to PCI, if she can

do so and comply with Rule 11. If Hill fails to do so, the dismissal will become with

prejudice.




5      Because the Court has concluded that Hill’s Title VII and § 1981 claims are arbitrable,
the Court will not address CIP’s alternate argument—that Hill failed to exhaust her Title
VII claims administratively. See Volkswagen of Am., Inc. v. Sud’s of Peoria, Inc., 474 F.3d
966, 971 (7th Cir. 2007); Merit Ins. Co. v. Leatherby Ins. Co., 581 F.2d 137, 142 (7th Cir. 1978).



                                               12
       Defendant CIP’s motion [11] is granted insofar as the Court compels the

parties to proceed to arbitration, but denied insofar as it asks the Court to dismiss

the action. Instead, the action shall be stayed as to CIP during the pendency of

arbitration proceedings.6 The parties are ordered to file a joint status report within

14 days after the conclusion of such proceedings.



IT IS SO ORDERED.                            ENTERED 11/1/18



                                             __________________________________
                                             John Z. Lee
                                             United States District Judge




6       CIP asks the Court to dismiss the action in its entirety. But the FAA is clear: “[U]pon
being satisfied that the issue involved in [the pending] suit or proceeding is referable to
arbitration,” courts “shall . . . stay the trial of the action until such arbitration has been had
in accordance with the terms of the agreement.” 9 U.S.C. § 3. The Court is aware of, but
declines to follow, decisions concluding that a judge has discretion to dismiss, rather than
stay, an action when all remaining claims are subject to arbitration. See Soucy v. Capital
Mgmt. Servs., L.P., No. 14-cv-5935, 2015 WL 404632, at *6 (N.D. Ill. Jan. 29, 2015); Chambers
v. Aviva Life & Annuity Co., No. 12-cv-9589, 2013 WL 1345455, at *5 (N.D. Ill. Mar. 26, 2013)
(collecting authorities).



                                               13
